               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

SEAN WHITEHEZD,

                      Plaintiff,
                                                     Case No. 18-CV-1614-JPS
v.

HOC ARMOR HEALTH
DEPARTMENT,                                                           ORDER

                      Defendant.


       On October 12, 2018, Plaintiff filed a complaint against the medical

providers at the Milwaukee County House of Correction for failing to

properly address a dental issue that caused him extreme pain. (Docket #1).

The case was randomly assigned to a magistrate judge. On October 15, 2018,

the Clerk of Court’s office mailed Plaintiff a letter requesting consent to

magistrate jurisdiction. (Docket #2). The letter also informed Plaintiff that

he needed to pay the $400.00 filing fee or file a motion to proceed without

pre-paying the filing fee (i.e., to proceed in forma pauperis) by November 6,

2018. Id. Plaintiff did not reply. On November 9, 2018, Magistrate Judge

David E. Jones issued an order requiring Plaintiff to pay the filing fee or file

a motion to proceed in forma pauperis by December 3, 2018, or the case would

be dismissed without prejudice. (Docket #3). Again, Plaintiff did not reply.

Because not all parties have had an opportunity to consent to magistrate

judge jurisdiction, this case was randomly reassigned on December 12, 2018

to a District Judge for entry of this order. In light of Plaintiff’s failure to

comply with Magistrate Jones’ November 9, 2018 order, this action will be
dismissed without prejudice for Plaintiff’s failure to prosecute. Civ. L.R.

41(c); Fischer v. Cingular Wireless, LLC, 446 F.3d 663, 665 (7th Cir. 2006).

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice for Plaintiff’s failure to diligently

prosecute.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of December, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 2 of 2
